DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-10 and 18-21 as filed by preliminary amendment on 30 July 2021 are examined herein.
The instant application has several parent applications:(1) Application serial no. 14/947,092; now US Patent No. 9,402,363
 (2) Application serial no. 15/157,490; now US Patent No. 9,974,276
 (3) PCT application no. EP2016/001624 (30 September 2016).(4) Application serial no. 15/720,685; now US Patent No. 10,638,688.

Also, on 4 May 2018, Kock et al., WO2018/060474 published.  This publication teaches a large number of WOLF proteins and coding sequences.  The instant application claims priority to an earlier date.  This has a significant impact on the instant Office action.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The priority documents teach the R15 allele.  There is no teaching in these documents that the allele was identified in wild spinach.  S. oleracea does not occur in the wild and therefore a spinach plant that comprises the R15 allele is distinguishable from wild spinach and thus claim 10, for example, is not rejected under 35 USC 101.

Claim 18 uses the term "optionally."  Because the limitation following the word "optionally" is only an optional part of the claimed invention, the limitation following the word fails to impart patentable weight to the claimed invention. Therefore, claim 18 is interpreted herein as if the limitation following the "optionally" was absent.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1-10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4.	Claims 1, 3-7 and 19-21 recite the limitation “similarity” related to comparing biological sequences  The term more commonly used in claim language is “identical” but Applicant did not use this term.  The metes and bound to be used for comparing sequences thus is indefinite.  For example, all nucleotides are somewhat similar or are not similar at all.  IN the case of amino acids, again all amino acids are somewhat similar.  Or, Applicant could be requiring that the amino acids represent conservative changes, but that is not clear.
Furthermore, it is not clear if an identical residue is also similar.
Therefore the e metes and bounds of these claims cannot be determined.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-10 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 is drawn to an allele referred to as alpha-WOLF 15 which is described by a KWMCLR motif and the required presence of a LRR domain with at least at least 92% sequence “similarity” to SEQ ID NO:10  Claim 2 is drawn to the allele in a plant.  Claim 3 is drawn to sequence variants of a genomic nucleotide sequence.  Claims 4-5 are drawn to sequence variants of the coding nucleotide sequence.  Claims 6-7 are drawn to sequence variants a protein sequence.  None of claims 3-7 require activity.  
Claim 8 uses a spinach plant with the allele of claim 1 in a cross.  Claim 9 requires that one of the plants used in the cross is an inbred.  Claim 10 reads on a plant thus produced but requires no defined phenotype or genotype.  Claim 18 uses a spinach plant with the allele of claim 1 in a cross and distinguishes from claim 8 by requiring additional crosses. Claim 19 requires selecting for the presence of sequence variants of SEQ ID NO:1.  Claim 20 requires selecting for the presence of sequence variants of SEQ ID NO:2  Claim 21 requires selecting for the presence of sequence variants of SEQ ID NO:3.
Claim 1 reads on an allele that encodes a protein that provides Pfs resistance in a spinach plant
Applicant describes WOLF alleles.  Spec. p. 5.  Included in this description are discussions of motifs and LRR domains.  Applicant describes various SEQ ID NOs associated with the invention / R15.  Id. pp. 7-9.
The art describes several recently identified genes providing resistance to Pfs races in spinach.  These include:  the RPF11 gene conferring resistance to Pfs7-14 (Dijkstra, US Patent Application No.
2015/0082583 A 1, claiming priority to 13 September 2013);the RPF12 gene which apparently confers resistance to Pfs1 -2 and 4-14 (Dijkstra, US Patent Application No. 2016/0177330 A 1, claiming priority to 13 September 2013); and the RPF13 gene conferring resistance to Pfs7-14 (Dijkstra, WO2015/036378 A1 claiming priority to 13 September 2013); and the R6 gene conferring resistance to Pfs1 -6, 9, 11-14 (Den Braber, US Patent  Publication No. 2013/0230635 A1, claiming priority to 31 October 2011 ). 

The art also describes that although resistance to Pfs races 1-2 in Spinacia species was initially thought to be controlled by a single dominant gene, it was later demonstrated to be controlled by two closely linked genes. Irish et al. (2008) Phytopath 90(8):894-900, p. 894; & Correll et al. (2011) Eur J Plant Pathol 129:193-205, p. 196, 1st col. Correll et al. also teaches that Pfs7 was first identified in about 2000.  Correll et al., Table 3.  Therefore resistance to Pfs7, for example, could not be tested before about 2000. In another 2008 publication, Irish et al. provides extensive resistance tables testing through Pfs10, which is described as a "new" race. Irish et al., Plant Dis 91 :1392-96 (2007), abstract. Thus, since Pfs11-15 and isolate UA 1014 were unknown at the time of the Irish et al. publication, susceptibility could be not tested.  Similarly, Baerends, US 2009/0300786 A 1 (published 3 December 2009) describes the OMB66-1101 M spinach plant that is resistant to Pfs races 1-4, but the publication is silent with regard to resistance to other races. Baerends, para. 0028.  Additionally, Correll et al. teaches how new resistant lines are identified - by screening existing spinach accessions. Correll et al., p. 196.
Thus it is an extensively studied field  None of the above documents, however, teaches a protein sequence associated with the Pfs resistance.
Claim 1 reads on a vast genus of proteins.  It requires a protein that provides Pfs resistance.  However the claimed protein is only identified by a short motif and then encompasses all proteins with at least 92% sequence identity to a domain within the full length protein.
I has been generally accepted in the art that LRR proteins are associated with plant immune response.  McHale et al. (2006) Genome Biol 7:212.  However, even in Arabidopsis, the function of all LRR proteins is not known.  Gou et al. BMC Genomics (2010) 11:19.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  
Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Here, with a vast genus claimed and a single species described, Applicant fails to provide adequate written description for the genus as broadly as claimed.  
Furthermore, many of the claims read on variants of nucleotide sequences and/or coding sequences.  For these, an extremely minor change from a percentage standpoint, can result in a vast change in the resultant protein.  A single nucleotide change can result in a premature stop codon producing a truncated protein.  Similarly, a very minor change can produce a frame shift which may produce a protein that bears very little similarity to the protein encoded by the R15 allele.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to the R15 allele and Applicant also fails to describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Although Applicant requires an LRR domain, and this is generically associated with disease resistance in plants, the claimed invention requires resistance to a specific pathogen with a specific pattern in a specific plant.  Applicant fails to provide any studies that describe what structural elements of the protein encoded by the R15 allele are necessary and/or sufficient for the claimed activity.  

Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Additionally, all claims are rejected under 35 USC 112(B).


7.	Claims 1-10 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the R15 allele, , does not reasonably provide enablement for the vast range of protein and nucleotide variants claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims and the claimed genera are set forth above in the rejection under the written description requirement.
Also above in the written description requirement rejection, the teachings of the prior art are discussed.  Aside from a reasonable prediction that Pfs resistance in spinach may involve an LRR protein, the prior art teaches nothing about the amino acid sequence of a protein providing Pfs resistance in spinach.
Applicant teaches WOLF alleles.  Spec. p. 5.  Included in these teachings are discussions of motifs and LRR domains.  Applicant describes various SEQ ID NOs Id.. pp. 7-9.  Applicant, however, fails to provide any guidance regarding amino acid variants of the alpha-WOLF 15 protein and its variants.  
The art does not teach any amino acid variants of any of the proteins identified by SEQ ID NO: in, e.g. claim 1.  The protein art in general, however, teaches that minor changes to a polypeptide's sequence can abolish activity.  See also Dodds et al. which teaches the precise sequence of an LRR protein is very important for its activity.  Dodds et al. (2006) Proc Natl Acad Sci USA 103(23):8888-93.
.Furthermore, random mutagenesis to make polypeptide variants with a large number of variants - up to 48 amino acid substitutions in the instant case – is unpredictable.  Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101: 9205-10, p. 9209, rt. col., para. 2.  Thus, making and analyzing proteins with up to 48 amino acid substitutions that would also function within the instant invention would require undue experimentation.  Extensive guidance would be required for making variants as broadly as claimed.  This guidance is not provided by the specification and thus making and using the claimed variants would require undue experimentation.  
Claim 1 reads on a vast number of nucleotide sequences, such as those sharing 83% sequence “similarity” with the LRR domain represented by SEQ ID NO:10.  Applicant, however, provides no affirmative guidance as to which variant sequences in this universe of possible sequences will provide a functional polypeptide in the instant invention and which will not. 
Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous polypeptide variants comprising variants in the LRR domain of SEQ ID NO:10 with no guidance as to which ones could 
Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-7  are rejected under 35 U.S.C. 101 because there is no evidence on the record that Applicant created the alpha-WOLF 15 allele.  Therefore it is reasonable to interpret the available information that Applicant identified the allele in a spinach plant.  Therefore claim 1 reads on a naturally-occurring gene.  The genetic background of the spinach plant is not relevant to this analysis.  Even if the allele was identified in an elite spinach plant, it falls within the scope of the Supreme Court’s Myriad decision.  Under the Myriad decision, a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S.Ct. 2107, 186 L.Ed.2d 124, 106 USPQ2d 1972 (2013).
Claim 1 reads on an allele.  Thus the claimed invention is directed to a natural phenomenon without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not require that the allele is in a plant.  The resistance pattern is merely claimed as a property.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim10 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Den Braber, US Patent  Publication No. 2013/0230635 A1. 
Claim 10  Reads on a spinach but requires no particular phenotype or genotype.  
The plant is produced by the method of claim 8, but claim 8 uses the open transitional phrase “comprising:” and thus can include additional steps including additional breeding steps.
Under the product-by-process analysis required by the MPEP, patentability of a product claim must be analyzed based on the characteristics of the product.  See MPEP § 2113(i).  Therefore claim 10 reads on any hybrid spinach plant.  Den Braber discloses such a plant and thus anticipates claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-10 and 18-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-53of US Patent 10,688,388 (the ‘688 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  The instant application claims priority to the application that became US Patent 10,688,388.  SEQ ID NO:10 is the same in both applications.

11.	Claims 1-10 and 18-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 9,402,363 (the ‘363 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  The instant application claims priority to the application that became the ‘363 Patent.  The instant application provides the sequence of the R15 allele claimed in the ‘363 Patent



Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RUSSELL T BOGGS/Examiner, Art Unit 1663